Citation Nr: 0410803	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New 
Mexico


THE ISSUE

Whether the severance of service connection for post-traumatic 
stress disorder (PTSD), and Chapter 35 Dependents' Educational 
Assistance was proper.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, wife, sister, and D.A.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had service with the New Mexico Army National Guard 
from April 1979 to February 1980 and active duty with the Navy 
from April 1980 to April 1981.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque,  New Mexico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue on appeal has been obtained by the RO.

2.  In May 1999, the RO established service connection for PTSD 
and granted entitlement to Chapter 35 Dependents' Educational 
Assistance.

3.  In a January 2002 rating decision, the RO proposed to sever 
service connection for PTSD and entitlement to Chapter 35 
Dependents' Educational Assistance, and in an April 2002 rating 
decision, the RO severed service connection for PTSD and 
entitlement to Chapter 35 Dependents' Educational Assistance.

4.  The grant of service connection for PTSD and entitlement to 
Chapter 35 Dependents' Educational Assistance was undebatably 
erroneous because the veteran did not have qualifying Federal 
service when he experienced the stressor upon which his diagnosis 
of PTSD is based. 



CONCLUSION OF LAW

A grant of service connection for PTSD and entitlement to Chapter 
35 Dependents' Educational Assistance was clearly and unmistakably 
erroneous; the RO has properly severed service connection for PTSD 
and entitlement to Chapter 35 Dependents' Educational Assistance.  
38 U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R.  §§ 3.6, 3.102, 
3.105(d), 3.159, 3.303, 3.304, 3.326 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection will be granted for chronic 
disability arising from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West  2002).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and an in-service 
stressor.   38 C.F.R. § 3.304 (d),(f) (2003).

Service connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of proof 
being upon the Government).  (Where service connection is severed 
because of a change in or interpretation of a law or Department of 
Veterans Affairs issue, the provisions of § 3.114 are for  
application.)  A change in diagnosis may be accepted as a basis 
for severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service connection 
was predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  Unless otherwise provided in paragraph (i) of this 
section, if additional evidence is not received within that 
period, final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 3.105 
(d) (2003). 

Once service connection has been granted, 38 C.F.R. § 3.105(d) 
provides that it can be withdrawn, but only after certain 
procedural safeguards have been complied with and the Secretary 
overcomes a high burden of proof . . . .  In effect, § 3.105(d) 
places at least as high a burden of proof on the VA when it seeks 
to sever  service connection as § 3.105(a) places upon an 
appellant seeking to have an unfavorable previous determination 
overturned.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  
See also Wilson v. West, 11 Vet. App. 383 (1998).

The veteran reports that in February 1980, he was called up 
pursuant to his National Guard duty to quell a prison riot at the 
New Mexico State Penitentiary.  Private and VA treatment records 
show the veteran had been diagnosed as having PTSD with the 
February 1980 New Mexico State Penitentiary experience as a 
stressor.

By rating action of May 1999, service connection for PTSD was 
granted, with an evaluation of 100 percent assigned, with the 
February 1980 prison riot duty as the qualifying stressor, and 
entitlement to Chapter 35 Dependents' Educational Assistance was 
granted.

Of record is an April 2001 Advisory Opinion request to the Acting 
Director of the VA Compensation and Pension Service, reporting 
that a complaint had been received from a Lieutenant Colonel who 
was the Inspector General of the New Mexico National Guard, that 
the VA office was improperly paying service-connected disability 
compensation benefits to a number of ex-guardsmen for PTSD based 
on service as Guardsmen in February 1980 to help quell a prison 
riot at the New Mexico State Penitentiary.  The position was that 
duty at the riot constituted state duty rather than Federal duty 
and that a guardsman injured during state duty was only entitled 
to Worker's Compensation and not VA disability compensation.  The 
primary question was whether duty at the riot constituted 
qualifying active service for VA benefits purposes.

In the September 2001 Advisory Review from the Direct of  
Compensation and Pension Service, it was indicated that active 
military service of the State of New Mexico by a member of the New 
Mexico Army National Guard to control the New Mexico prison riot 
did not meet the definition of active  duty in the Armed Forces of 
the United States as specified at 38 C.F.R. § 3.6(c)(3).  
Accordingly, service for the period in February 1980 was not 
qualifying service for VA purposes.  Action should be taken to 
sever service connection for PTSD under the provisions of 38 
C.F.R. § 3.105(d).  The May 1999 rating action was therefore 
clearly and unmistakably erroneous in establishing entitlement to 
service connection benefits incurred while performing active 
service for the State of New Mexico.

By rating action of January 2002, the RO proposed to sever service 
connection for PTSD and entitlement to Chapter 35 Dependents' 
Educational Assistance as there was no qualifying service at the 
time of the prison riot.  It was determined that the determination 
of Title 32 service by the Army National Guard was not in 
existence at the time of the May 1999 decision granting service 
connection and the subsequent determination was a material fact.  
Clear and mistakable error existed in the overlooking of material 
facts.  There was an unambiguous legal error in granting 
compensation benefits based on non qualifying service ordered by 
the Governor of New Mexico for the State of New Mexico, and 
because state service does not qualify as Federal Service, the 
rating decision in May 1999 was determined to be clearly and 
unmistakably erroneous.  The veteran was notified of this decision 
in a letter dated January 22, 2002.  

By rating action of April 29, 2002, it was determined that service 
connection for PTSD and entitlement to Chapter 35 Dependents' 
Educational Assistance was severed effective August 1, 2002, due 
to non qualifying service in the National Guard.

In this case, the record establishes that the RO satisfied all 
procedural requirements specified by regulation where severance of 
service connection is contemplated, and provided  the veteran 
additional notice and assistance beyond the basic procedural due 
process specifically required by regulation.  38 C.F.R. § 
3.105(d).

After a review of the evidence, the Board must decide, based on 
all the evidence of record, whether the May 1999 rating decision 
was clearly and unmistakably erroneous in granting service 
connection for PTSD and entitlement to Chapter 35 Dependents' 
Educational Assistance.  At that time the evidence then of record 
was not clear as to whether the veteran's service at the prison 
riot in February 1980 was state or Federal service and service 
connection was granted presuming that the veteran had Federal 
service at that time.  The evidence is clear that the veteran had 
a diagnosis of PTSD based on the stressor of the February 1980 
prison riot.  Following the May 1999 rating decision, information 
was received that the veteran's service during the February 1980 
prison riot was for the state of New Mexico rather than Federal 
service.  Therefore, this is a new material fact, which was not 
before the RO at the time of the March 2000 rating decision 
granting service connection for PTSD and  entitlement to TDIU, and 
the RO's determination at that time constitutes error that is 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made."  The 
RO's granting of service connection for PTSD and entitlement to 
Chapter 35 Dependents' Educational Assistance, when the evidence 
establishes that the veteran did not have qualifying service for 
VA purposes for the grant of service connection for PTSD and 
entitlement to Chapter 35 Dependents' Educational Assistance, was 
clearly and unmistakably erroneous.

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) which eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  However, the VCAA 
recognizes certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of qualifying 
service, lack of veteran status, or other lack of legal 
eligibility.  38 C.F.R § 3.159 (d).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").  DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(where "the law as mandated by statute, and not the evidence is 
dispositive . . ., the VCAA is not applicable).  In this case, 
because of the lack of qualifying service which is the basis for 
severance of service connection for PTSD and entitlement to 
Chapter 35 Dependents' Educational Assistance, the Board finds 
that VCAA does not apply.


ORDER

Severance of service connection for PTSD and entitlement to 
Chapter 35 Dependents' Educational Assistance, was proper, and the 
appeal for continuation of that award must be denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



